                       IN THE UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

                                                    )
 In re:                                             )       Chapter 11
                                                    )
 SMALL LOANS, INC., et al.,                         )       Case No. 11-12254 (WRS)
                                                    )
                         Debtors.                   )       (Jointly Administered)
                                                    )

                     APPLICATION FOR FINAL DECREE
                CLOSING CHAPTER 11 CASES PURSUANT TO
  SECTION 350(a) OF THE BANKRUPTCY CODE AND BANKRUPTCY RULE 3022

          The Post-Confirmation Committee of Small Loans, Inc., et al. (the “Committee”), by and

through undersigned counsel, hereby submits this application (this “Application”) for entry of a

final decree, substantially in the form attached hereto as Exhibit A, closing the Debtors’ chapter

11 cases.

                                         Relief Requested

          1.     By this Application, the Committee respectfully requests that this Court enter a

final decree, substantially in the form attached hereto as Exhibit A, closing the chapter 11 cases

of Small Loans, Inc., et al. No. 11-12254.

          2.     The Committee further requests approval from the Court to distribute certain

remaining funds on hand to two charitable organizations.

                                             Jurisdiction

          3.     This court (the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §

1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

          4.     Venue is proper in this Court under 28 U.S.C §§ 1408 and 1409. In addition,

pursuant to the Confirmation Order (as defined herein), this Court has retained jurisdiction to enter

a final decree closing these chapter 11 cases.




Case 11-12254         Doc 1014      Filed 09/03/20 Entered 09/03/20 15:03:49            Desc Main
                                    Document      Page 1 of 6
          5.       The statutory basis for the relief requested herein is section 350(a) of title 11 of the

United States Code (the “Bankruptcy Code”) and Rule 3022 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”).

                                                   Background

          6.       On December 16, 2011 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code. On May 7, 2013, the Court entered

the Order Confirming the Amended Joint Chapter 11 Plan of Liquidation Filed by the Omnibus

Official Committee of Unsecured Creditors and S. Gregory Hays, Chapter 11 Trustee [Docket No.

845] (the “Confirmation Order”), thereby confirming the Amended Chapter 11 Plan [Docket No.

794] (the “Plan”). 1 The Plan was substantially consummated on May 23, 2013 (the “Effective

Date”).

          7.       As of the date hereof, the estates of the Debtors’ cases have been substantially

administered by the Trustee and the Committee, substantially all outstanding claims have been

resolved, and substantially all distributions to holders of allowed claims have been made.

                                                  Basis for Relief

          8.       Section 350(a) of the Bankruptcy Code provides that “[a]fter an estate is fully

administered and the court has discharged the trustee, the court shall close the case.” Bankruptcy

Rule 3022, which implements section 350 of the Bankruptcy Code, further provides that “[a]fter

an estate is fully administered in a chapter 11 reorganization case, the court, on its own motion or

on motion of a party in interest, shall enter a final decree closing the case.”

          9.       The Advisory Committee Note to Bankruptcy Rule 3022 provides in pertinent part:

                   Factors that the court should consider in determining whether the
                   estate has been fully administered include (1) whether the order

1
      Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the Plan.



                                                       2
    Case 11-12254         Doc 1014        Filed 09/03/20 Entered 09/03/20 15:03:49                     Desc Main
                                          Document       Page 2 of 6
                    confirming the plan has become final, (2) whether deposits required
                    by the plan have been distributed, (3) whether the property proposed
                    by the plan to be transferred has been transferred, (4) whether the
                    debtor or [its successor] has assumed the business or the
                    management of the property dealt with by the plan, (5) whether
                    payments under the plan have commenced, and (6) whether all
                    motions, contested matters, and adversary proceedings have been
                    finally resolved.

                    The court should not keep the case open only because of the
                    possibility that the court’s jurisdiction may be involved in the future.
                    A final decree closing the case . . . does not deprive the court of
                    jurisdiction to enforce or interpret its own orders and does not
                    prevent the court from reopening the case for cause pursuant to §
                    350(b) of the Code.

          10.       Courts generally use the six factors listed in the Advisory Committee Note to

determine whether a case has been fully administered. See, e.g., In re Aquatic Dev. Group, Inc.,

352 F.3d 671, 676 (2d Cir. 2003); In re Kliegl Bros. Universal Elec. Stage Lighting Co., Inc., 238

B.R. 531, 542 (Bankr. E.D.N.Y. 1999). The six factors, however, are merely guidelines that aid a

court’s determination, and each of the factors need not be present before a court enters a final

decree. See Kliegl Bros., 238 B.R. at 542; see also Walnut Assocs.v. Saidel, 164 B.R. 487 (E.D.

Pa. 1994).

          11.       Here, the Court entered the Confirmation Order, which is a final order, 2 on May 7,

2013. Following entry of the Confirmation Order, the Plan was substantially consummated on

May 23, 2013, and the Effective Date occurred as set forth in Section IX.A of the Plan.

          12.       All property contemplated to be transferred or distributed pursuant to the Plan as to

the Debtors has been transferred or disbursed to all creditors entitled to such distributions. Among

other things, the Liquidating Trustee has:

                •   Paid cash to holders of Priority Non-Tax Claims in full satisfaction of such holders’
                    claims;

2
      See Confirmation Order, at ¶ 19. Notably, there are no pending appeals of the Confirmation Order.



                                                      3
    Case 11-12254        Doc 1014        Filed 09/03/20 Entered 09/03/20 15:03:49                    Desc Main
                                         Document       Page 3 of 6
             •   Distributed to holders of Class 2 - Convenience Class of Unsecured Claims Against
                 Debtors in an amount equal to 15% of such claim;

             •   Distributed to holders of Class 3 – Allowed General Unsecured Claims in an
                 amount equal to 12.9% of such claim;

             •   No distributions were made to holders of Class 4 – Subordinated Claims or Class 5
                 – Equity Interests because holders of Class 3 claims were not paid in full.

       13.       As of the date hereof, all motions, contested matters, and adversary proceedings

related to the Debtors have also been finally resolved.

       14.       A relatively small balance of $28,116.52 remains in the hands of the Liquidating

Trustee. The Committee and the Trustee have agreed, subject to Court approval, to donate this

balance to two charities of the Committee’s choosing. The reason for this proposed donation is

that the cost of distributing this amount to the thousands of creditors of the Debtors’ estates would

exceed the amount to be distributed, resulting in no net return to creditors. The two charities that

the Committee proposes to donate the remaining funds to are as follows:

                                St. Jude Children’s Research Hospital
                                           ALSAT/St. Jude
                                        Attn: Leslie Davidson
                                          501 St. Jude Place
                                         Memphis, TN 38105

                                    Shriners Hospital for Children
                                      Attn: Alicia Argiz Lyons
                                       12502 USF Pine Drive
                                          Tampa, FL 33621


                                          The Final Report

       15.       Attached hereto as Exhibit B is a copy of the final report of the Liquidating Trustee,

which includes a summary of distributions made pursuant to the Plan.




                                                 4
Case 11-12254         Doc 1014      Filed 09/03/20 Entered 09/03/20 15:03:49             Desc Main
                                    Document       Page 4 of 6
                                               Notice

       16.     The Committee has provided notice of this Application to: (a) the Office of the U.S.

Bankruptcy Administrator for the Middle District of Alabama; (b) all parties required to receive

notice under the Confirmation Order; and (c) those parties requesting notice pursuant to

Bankruptcy Rule 2002. In light of the nature of the relief requested, the Committee respectfully

submits that no further notice is necessary.

       WHEREFORE, for the reasons set forth herein, the Committee respectfully requests that

the Court enter a final decree, substantially in the form attached hereto as Exhibit A, granting the

relief requested herein and granting such other and further relief as the Court deems appropriate.

 Dated: September 3, 2020
                                       GREENBERG TRAURIG, LLP

                                       /s/ John D. Elrod
                                       John D. Elrod
                                       Terminus 200, Suite 2500
                                       3333 Piedmont Road, NE
                                       Atlanta, Georgia 30305
                                       (678) 553-2259
                                       (678) 553-2269 Facsimile
                                       elrodj@gtlaw.com
                                       Counsel for the Post-Confirmation Committee of Small
                                       Loans, Inc., et al.




                                                5
Case 11-12254        Doc 1014      Filed 09/03/20 Entered 09/03/20 15:03:49            Desc Main
                                   Document       Page 5 of 6
                                 CERTIFICATE OF SERVICE

        I certify that on this day I have served a copy of the foregoing document via notice of

electronic filing, electronic mail, and/or U.S. Mail to (a) the Office of the U.S. Bankruptcy

Administrator for the Middle District of Alabama; (b) all parties required to receive notice under

the Confirmation Order; and (c) those parties requesting notice pursuant to Bankruptcy Rule

2002.

Dated: September 3, 2020
                                                     /s/ John D. Elrod
                                                     John D. Elrod




Case 11-12254        Doc 1014      Filed 09/03/20 Entered 09/03/20 15:03:49            Desc Main
                                   Document      Page 6 of 6
